Exhibit 10.17

 

RESTRICTED STOCK AWARD AGREEMENT, between Cable One, Inc. (the “Company”), a
Delaware corporation, and [NAME].

 

This Restricted Stock Award Agreement (the “Award Agreement”) sets forth the
terms and conditions of an award of [NUMBER] restricted shares (the “Award”) of
the Company’s common stock, $0.01 par value per share (a “Share”) that are being
granted to you under the Amended and Restated Cable One, Inc. 2015 Omnibus
Incentive Compensation Plan (the “Plan”) as of [DATE] (the “Grant Date”) and
that are subject to certain restrictions on transfer and risks of forfeiture and
other terms and conditions specified herein (such restricted Shares subject to
this Award Agreement, the “Restricted Shares”). This Award provides you with the
opportunity to earn, subject to the terms of this Award Agreement and the Plan,
Shares, as set forth in Section 3 of this Award Agreement.

 

THIS AWARD IS SUBJECT TO ALL TERMS AND CONDITIONS OF THE PLAN AND THIS AWARD
AGREEMENT, INCLUDING THE DISPUTE RESOLUTION PROVISIONS SET FORTH IN SECTION 11
OF THIS AWARD AGREEMENT AND THE RESTRICTIVE COVENANT, CLAWBACK AND RECOUPMENT
PROVISIONS SET FORTH IN SECTION 5 AND APPENDIX A OF THIS AWARD AGREEMENT. BY
SIGNING YOUR NAME BELOW, YOU WILL HAVE CONFIRMED YOUR ACCEPTANCE OF THE TERMS
AND CONDITIONS OF THIS AWARD AGREEMENT.

 

SECTION 1.      The Plan. This Award is made pursuant to the Plan, all the terms
of which are hereby incorporated in this Award Agreement. In the event of any
conflict between the terms of the Plan and the terms of this Award Agreement,
the terms of the Plan shall govern.

 

SECTION 2.      Definitions. Capitalized terms used in this Award Agreement that
are not defined in this Award Agreement have the meanings as used or defined in
the Plan. As used in this Award Agreement, the following terms have the meanings
set forth below:

 

“Business Day” means a day that is not a Saturday, a Sunday or a day on which
banking institutions are legally permitted to be closed in the City of New York.

 

“Cause” shall mean the occurrence of any of the following events: (a) your
fraud, misappropriation, embezzlement or misuse of Company funds or property;
(b) your failure to substantially perform your duties to the Company; (c) your
conviction of, or entry of a plea of guilty or nolo contendre to, a felony or a
crime involving moral turpitude; (d) any wilful act, or failure to act, by you
in bad faith to the material detriment of the Company; (e) your material
noncompliance with Company policies and guidelines; or (f) your material breach
of any term of this Award Agreement or any agreement between you and the
Company; provided that in cases where the Company, in its sole discretion,
determines that a cure opportunity is appropriate, you shall first be provided a
15-day cure period. If, subsequent to your termination of employment with the
Company or one of its Affiliates for any reason other than for Cause, the
Company determines in good faith that your employment could have been terminated
by the Company or applicable Affiliate for Cause, then, at the election of the
Company, your employment will be deemed to have been terminated for Cause as of
the date the events giving rise to Cause occurred.

 

 

--------------------------------------------------------------------------------

2

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Disability” means your absence from employment due to a physical or mental
condition, illness or injury for a period of 180 consecutive Business Days.

 

“Good Reason” means the occurrence, without your written consent, of any of the
following events or circumstances: (a) a material reduction in your annual base
salary or target bonus opportunity; (b) a material diminution in your title,
duties or responsibilities; (c) a relocation of your principal work location by
more than 50 miles; or (d) any material breach of this Award Agreement by the
Company; provided that Good Reason shall not exist unless you give the Company
notice specifically detailing the event you believe gives rise to Good Reason
within 60 days of the date you have knowledge of such event. In cases where cure
is possible, the Company shall be provided a 90-day cure period after such
notice is given in accordance with Section 12 of this Award Agreement; if such
circumstances are not cured by the expiration of such cure period, you may
resign for Good Reason within three months following the end of the cure period,
but if such circumstances are cured within the cure period or if you do not
resign for Good Reason within three months following the end of the cure period,
such circumstances will not be deemed to constitute Good Reason.

 

“Pro-Ration Fraction” means a fraction, (a) the numerator of which is the number
of days elapsed from the Grant Date through the date of termination of
employment and (b) the denominator of which is the number of days from the Grant
Date through the Vesting Date.

 

“Restrictive Covenants” means the restrictive covenants set forth in Appendix A,
which are incorporated herein by reference.

 

“Vesting Date” means [DATE].

 

SECTION 3.      Vesting.  (a)  Service-Based Vesting.  (i)  Except as otherwise
determined by the Committee in its sole discretion, or as otherwise provided in
this Section 3, the Restricted Shares shall vest on the Vesting Date subject to
your continued employment with the Company or an Affiliate through the Vesting
Date. In addition, except as otherwise provided in Section 3(a)(ii) – (iv), if
your employment with the Company or an Affiliate terminates at any time before
the Vesting Date, any Restricted Shares shall be immediately forfeited.

 

(ii)      Termination Without Cause or for Good Reason. In the event that your
employment is terminated by the Company without Cause or by you for Good Reason
anytime on or after the first anniversary of the Grant Date, except as otherwise
set forth in Section 3(a)(iv)(A), then a portion of your Restricted Shares
determined by multiplying the number of Restricted Shares granted hereunder by
the applicable Pro-Ration Fraction (rounded down to the nearest whole Share)
shall immediately vest and any other Restricted Shares shall be forfeited
immediately upon such termination of employment. For the avoidance of doubt, if
such termination of employment occurs before the first anniversary of the Grant
Date, then all then outstanding Restricted Shares shall be immediately forfeited
as of the date of termination.

 

 

--------------------------------------------------------------------------------

3

 

(iii)      Death or Disability. In the event your employment is terminated due
to death or Disability on or after the first anniversary of the Grant Date, the
service requirements shall no longer apply and you or your estate or applicable
beneficiary, as the case may be, shall immediately vest in a portion of your
Restricted Shares determined by multiplying the number of Restricted Shares
granted hereunder by the applicable Pro-Ration Fraction (rounded down to the
nearest whole Share). Any Restricted Shares that do not vest pursuant to this
Section 3(a)(iii) will be immediately forfeited.

 

(iv)      Change of Control.  (A)  Except as otherwise provided in this Section
3(a)(iv)(A) or in Section 3(a)(iv)(B) below, following a Change of Control, the
unvested Restricted Shares shall remain outstanding and subject to service
requirements through the Vesting Date; provided that in the event that your
employment terminates on or after a Change of Control but before the Vesting
Date under any of the circumstances described in Section 3(a)(ii) above, (I) if
such date of termination is also within 18 months following such Change of
Control, your date of termination of employment shall be deemed to be the
Vesting Date, and all Restricted Shares then outstanding shall immediately vest
and (II) if such date of termination is after the date that is 18 months
following such Change of Control, then upon your date of termination, a portion
of your then outstanding Restricted Shares shall immediately vest determined in
a manner consistent with the pro-ration provided in Section 3(a)(ii).

 

(B)      Notwithstanding the foregoing, in the event of a Change of Control
before the Vesting Date, unless (I) the unvested but outstanding Restricted
Shares remain outstanding following such Change of Control in accordance with
Section 3(a)(iv)(A) above and (II) the material terms and conditions of such
Restricted Shares as in effect immediately prior to the Change of Control are
preserved following the Change of Control (including with respect to the vesting
schedules), the date of the Change of Control shall be deemed to be the Vesting
Date for purposes of such Restricted Shares, which will automatically vest and
all forfeiture provisions related thereto will lapse as of such date.

 

SECTION 4.      Delivery of Shares. On or following the date of this Award
Agreement, the Restricted Shares shall be evidenced in such manner as the
Company shall determine. Any certificate or book entry credit issued or entered
in respect of such Restricted Shares shall be registered in your name and shall
bear an appropriate legend referring to the terms, conditions and restrictions
applicable to the Restricted Shares, substantially in the following form:

 

“The transferability of the shares of stock represented hereby is subject to the
terms and conditions (including forfeiture) of the Cable ONE, Inc. 2015 Omnibus
Incentive Compensation Plan and an Award Agreement, as well as the terms and
conditions of applicable law. Copies of such Plan and Award Agreement are on
file (including by electronic means) at the offices of Cable One, Inc.”

 

 

--------------------------------------------------------------------------------

4

 

In addition, the Company may affix to certificates for Shares issued pursuant to
this Award Agreement any other legend that the Committee determines to be
necessary or advisable (including to reflect any restrictions to which you may
be subject under any applicable securities laws). The Company shall require that
the certificates or book entry credits evidencing title of the Restricted Shares
be held in custody by the Company or such other custodian as may be designated
by the Committee or the Company, until such time, if any, as the Restricted
Shares have vested, and the Company may require that, as a condition of your
receiving the Restricted Shares, you shall have delivered to the Company or such
other custodian as may be designated by the Committee or the Company, a stock
power, endorsed in blank, relating to such Restricted Shares. If and when the
Vesting Date occurs with respect to the Restricted Shares or the Restricted
Shares otherwise become vested in accordance with Section 3, provided the
Restricted Shares have not been forfeited pursuant to Section 3 or Section 5,
the legend set forth above shall be removed from the certificates or book entry
credits evidencing such Shares within 30 days following such date.
Notwithstanding the foregoing, the Company shall be entitled to hold the
Restricted Shares until it shall have received from you a duly executed Form W-8
or W-9, as applicable, and any other information or completed forms the Company
may reasonably require.

 

SECTION 5.      Forfeiture of Restricted Shares.  (a)  Unless the Committee
determines otherwise, and except as otherwise provided in Section 3, if your
employment terminates prior to the Vesting Date, your rights with respect to the
Restricted Shares shall immediately terminate, and you will be entitled to no
further payments or benefits with respect thereto.

 

(b)      Notwithstanding anything to the contrary in this Award Agreement, in
the event that you incur a termination of employment by the Company without
Cause or due to Disability or by you for Good Reason, in order for the
Restricted Shares to vest as provided in Section 3(a)(ii) or (iii), you must
sign a customary release of claims in favor of the Company and its Affiliates
that is acceptable to the Company, and such release must become effective and
irrevocable on or before the 65th day following your termination of employment.
In the event you do not sign such release or revoke such release before it
becomes effective, you will forfeit all rights to any unvested Restricted
Shares. In addition, in the event that you (i) violate the Restrictive
Covenants, (ii) engage in any conduct constituting Cause, (iii) engage in fraud
or wilful misconduct contributing to any financial restatements or
irregularities or a material loss to the Company or its Affiliates or (iv)
otherwise violate any recoupment or clawback policy adopted by the Company, as
may be amended from time to time, to the extent necessary to address the
requirements of applicable law (including Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010, as codified in Section 10D of
the Exchange Act, Section 304 of the Sarbanes-Oxley Act of 2002 or any other
applicable law) (any of the events described in the foregoing clauses (i)-(iv),
a “Forfeiture Event”), all outstanding vested or unvested Restricted Shares
shall be forfeited and canceled. In addition, in the event of a Forfeiture
Event, the Board may require you to disgorge to the Company all net after-tax
amounts that you have realized or received in respect of this Award, including
on the sale or transfer of Shares in respect of Restricted Shares (or, in the
case of any transfer for less than the Fair Market Value of such Shares, you
will disgorge to the Company an amount equal to the Fair Market Value of such
Shares) and any dividend amounts paid pursuant to Section 6 or, following the
Vesting Date, in respect of Shares related to this Award, in each case, to the
extent realized or received in the 12 months before or the 12 months after such
Forfeiture Event. For the avoidance of doubt, to the extent permitted by
applicable law, this Section 5(b) will cease to be effective as a basis for
forfeiture, clawback or recoupment of any portion of this Award from and after a
Change of Control.

 

 

--------------------------------------------------------------------------------

5

 

SECTION 6.      Voting Rights; Dividends. If the Company declares and pays (or
sets a record date with respect to) ordinary cash dividends on Shares on or
after the Grant Date and prior to the Vesting Date, you shall not be entitled to
receive such dividends at the time of payment. Instead, subject to Section 8
below, any such dividends as relate to the Restricted Shares shall be held by
the Company or an escrow agent that is designated by the Company and shall vest
and be paid (less any taxes required to be withheld) at the time the
corresponding Restricted Shares vest (it being understood that the provisions of
this sentence shall not apply to any extraordinary dividends or distributions).
For the avoidance of doubt, dividends shall not be payable with respect to any
Restricted Shares that do not vest in accordance with their terms. You shall
have, with respect to the Restricted Shares, the same right to vote the Shares
as a shareholder of Shares.

 

SECTION 7.      Non-Transferability of Restricted Shares. Unless otherwise
provided by the Committee in its discretion or transferred pursuant to a
qualified domestic relations order as defined in the Code or Title I of the
Employee Retirement Income Security Act of 1974, as amended, Restricted Shares
may not be sold, assigned, alienated, transferred, pledged, attached or
otherwise encumbered except as provided in Section 9(a) of the Plan. Any
purported sale, assignment, alienation, transfer, pledge, attachment or other
encumbrance of a Restricted Share in violation of the provisions of this Section
7 and Section 9(a) of the Plan shall be void.

 

SECTION 8.      Withholding, Consents and Legends. Withholding.  (a)  The
delivery of Shares pursuant to Section 4 of this Award Agreement is conditioned
on satisfaction of any applicable withholding taxes in accordance with this
Section 8(a) and Section 9(d) of the Plan. In the event that there is
withholding tax liability in connection with the vesting of, or lapse of
restrictions associated with, Restricted Shares and any accrued dividends
related thereto, you may satisfy, in whole or in part, any withholding tax
liability: (i) by cash payment of an amount equal to such withholding liability;
or (ii) by having the Company withhold from the number of Restricted Shares in
which you would be entitled to vest a number of Shares having a fair value equal
to such withholding tax liability in accordance with the Company’s share
withholding procedures.

 

 

--------------------------------------------------------------------------------

6

 

(b)      Consents. Your rights in respect of the Restricted Shares are
conditioned on the receipt to the full satisfaction of the Committee of any
required consents that the Committee may determine to be necessary or advisable
(including your consenting to the Company’s supplying to any third-party
recordkeeper of the Plan such personal information as the Committee deems
advisable to administer the Plan).

 

SECTION 9.      Successors and Assigns of the Company. The terms and conditions
of this Award Agreement shall be binding upon and shall inure to the benefit of
the Company and its successors and assigns.

 

SECTION 10.      Committee Discretion. Subject to the terms of the Plan and this
Award Agreement, the Committee shall have discretion with respect to any actions
to be taken or determinations to be made in connection with this Award
Agreement, and its determinations shall be final, binding and conclusive.

 

SECTION 11.      Dispute Resolution.  (a)  Jurisdiction and Venue.  (i)  This
Award Agreement shall be governed by and construed in accordance with the laws
of the State of Delaware, without regard to principles of conflict of laws that
could cause the application of the law of any jurisdiction other than the State
of Delaware.

 

(ii)      Subject to the provisions of Section 11(a)(iii), any controversy or
claim between you and the Company or its Affiliates arising out of or relating
to or concerning the provisions of any Award Agreement or the Plan shall be
finally settled by arbitration in Phoenix, Arizona, before, and in accordance
with the rules then obtaining of the American Arbitration Association (the
“AAA”) in accordance with the commercial arbitration rules of the AAA.

 

(iii)      In addition to its right to submit any dispute or controversy to
arbitration, the Company or one of its Affiliates may bring an action or special
proceeding in a state or Federal court of competent jurisdiction sitting in
Phoenix, Arizona, whether or not an arbitration proceeding has theretofore been
or is ever initiated, for the purpose of temporarily, preliminarily or
permanently enforcing the provisions of the Plan, the Restrictive Covenants, or
to enforce an arbitration award, and, for the purposes of this Section
11(a)(iii), you (A) expressly consent to the application of Section 11(a)(iv) to
any such action or proceeding, (B) agree that proof shall not be required that
monetary damages for breach of the provisions of the Restrictive Covenants or
this Award Agreement would be difficult to calculate and that remedies at law
would be inadequate, and (C) irrevocably appoint the General Counsel of the
Company as your agent for service of process in connection with any such action
or proceeding, who shall promptly advise you of any such service of process by
notifying you at the last address on file in the Company’s records.

 

 

--------------------------------------------------------------------------------

7

 

(iv)      You and the Company hereby irrevocably submit to the exclusive
jurisdiction of any state or Federal court located in Phoenix, Arizona, over any
suit, action or proceeding arising out of, relating to or in connection with
this Award Agreement or the Plan that is not otherwise required to be arbitrated
or resolved in accordance with the provisions of Section 11(a)(ii). This
includes any suit, action or proceeding to compel arbitration or to enforce an
arbitration award. You and the Company acknowledge that the forum designated by
this Section 11(a)(iv) has a reasonable relation to this Award Agreement, and to
your relationship to the Company. Notwithstanding the foregoing, nothing herein
shall preclude you or the Company from bringing any action or proceeding in any
other court for the purpose of enforcing the provisions of Sections 11(a)(i),
11(a)(ii) or this Section 11(a)(iv). The agreement of you and the Company as to
forum is independent of the law that may be applied in the action, and you and
the Company agree to such forum even if the forum may under applicable law
choose to apply nonforum law. You and the Company hereby waive, to the fullest
extent permitted by applicable law, any objection which you or the Company now
or hereafter may have to personal jurisdiction or to the laying of venue of any
such suit, action or proceeding in any court referred to in this Section
11(a)(iv). You and the Company undertake not to commence any action arising out
of, or relating to or in connection with this Award Agreement in any forum other
than a forum described in this Section 11(a)(iv), or, to the extent applicable,
Section 11(a)(ii). You and the Company agree that, to the fullest extent
permitted by applicable law, a final and nonappealable judgment in any such
suit, action or proceeding in any such court shall be conclusive and binding
upon you and the Company.

 

(b)      Waiver of Jury Trial. You and the Company hereby waive, to the fullest
extent permitted by applicable law, any right either of you may have to a trial
by jury in respect to any litigation directly or indirectly arising out of,
under or in connection with this Award Agreement or the Plan.

 

(c)      Confidentiality. You hereby agree to keep confidential the existence
of, and any information concerning, a dispute described in this Section 11,
except that you may disclose information concerning such dispute to the court
that is considering such dispute or to your legal counsel (provided that such
counsel agrees not to disclose any such information other than as necessary to
the prosecution or defense of the dispute).

 

SECTION 12.      Notice. All notices, requests, demands and other communications
required or permitted to be given under the terms of this Award Agreement shall
be in writing and shall be deemed to have been duly given when delivered by hand
or overnight courier or three Business Days after they have been mailed by U.S.
registered mail, return receipt requested, postage prepaid, addressed to the
other party as set forth below:

 

If to the Company:

Cable One, Inc.

210 E. Earll Drive

Phoenix, AZ 85012

Attn: General Counsel

   

If to you:

To your address as most recently supplied to the Company and set forth in the
Company’s records

 

The parties may change the address to which notices under this Award Agreement
shall be sent by providing written notice to the other in the manner specified
above.

 

 

--------------------------------------------------------------------------------

8

 

SECTION 13.      Headings and Construction. Headings are given to the Sections
and subsections of this Award Agreement solely as a convenience to facilitate
reference. Such headings shall not be deemed in any way material or relevant to
the construction or interpretation of this Award Agreement or any provision
thereof. Whenever the words “include”, “includes” or “including” are used in
this Award Agreement, they shall be deemed to be followed by the words “but not
limited to”.

 

SECTION 14.      Amendment of this Award Agreement. The Committee may waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate this Award Agreement prospectively or retroactively;
provided, however, that any such waiver, amendment, alteration, suspension,
discontinuance, cancelation or termination that would materially and adversely
impair your rights under this Award Agreement shall not to that extent be
effective without your consent (it being understood, notwithstanding the
foregoing proviso, that this Award Agreement and the Restricted Shares shall be
subject to the provisions of Section 7(c) of the Plan).

 

SECTION 15.      Severability. If any provision of this Award Agreement is held
by a court of competent jurisdiction to be illegal, void or unenforceable, such
provision shall have no effect; however, the remaining provisions shall be
enforced to the maximum extent possible. Further, if a court should determine
that any portion of this Award Agreement is overbroad or unreasonable, such
provision shall be given effect to the maximum extent possible by narrowing or
enforcing in part that aspect of the provision found overbroad or unreasonable.

 

SECTION 16.      Electronic Delivery and Acceptance. The Company may deliver any
documents related to current or future participation in the Plan (including any
notice given pursuant to Section 12) by electronic means. You hereby consent to
receive such documents by electronic delivery, and agree to participate in the
Plan and be bound by the terms and conditions of this Award Agreement, through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company. Your electronic acceptance is required
and the award will be cancelled if you fail to comply with the Company’s
acceptance requirement within one year of the Grant Date.

 